SHORES, Justice.
These two petitions for writ of mandamus raise the same issue: Is a party entitled to a jury trial in a retaliatory discharge action provided for in § 25-5-11.1, Code of Alabama 1975?
This question was answered in the affirmative by this Court’s extended opinion in Twilley v. Daubert Coated Products, Inc., 536 So.2d 1364 (Ala.1988) (on rehearing).
Accordingly, in Ex parte Jackson the writ is granted; and in Ex parte American Cast Iron Pipe Co. the writ is denied.
87-1512 WRIT GRANTED.
88-6 WRIT DENIED.
TORBERT, C.J., and JONES, ADAMS and STEAGALL, JJ., concur.